DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-22 in the reply filed on June 6, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite determining the minimum break strength using variables. It is unclear what the determining step encompasses. Is it just a mental thought, a measurement, etc. It is unclear how the variables, i.e. thickness, diameter and force are related or used for the determining step. 
Claims 4 and 14 recite a variables, but does not indicate the units of measurement. Thus, it is unclear how the formula is used. 
Claim 19 recites the plurality of profiles includes two or more of chamfer, bevel, ogee, miter, or flat. However, claim 19 is dependent on claim 18, which recites only on edge profile is selected. Please clarify. It will be interpreted that only one profile is selected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (JP 2010-80023, machine translation provided) in view of Boek et al. (2020/0254557). Regarding claims 1, 12, and 20, Hirakawa teaches a method for treatment of a glass substrate for a magnetic medium, comprising providing a glass substrate wherein the edge of the glass has defects, such as cracks. Hirakawa teaches polishing and etching the edge of the glass substrate to eliminate the defects (abstract). Hirakawa specifies polishing the end surfaces (edges) of the glass substrate to remove the defects (page 3 step 3). Hirakawa also specifies etching the glass substrate by immersing the glass substrate into a treatment liquid for predetermine time (page 4 step 5), both steps which results in the reduction of defect on the edge of the glass substrate, thereby improving the strength of the glass substrate (page 4, paragraph immediately after step 6) and at least achieving a minimum edge strength, since Hirakawa further discloses the glass substrate is used in the magnetic medium of a magnetic recording device. In further regards to claim 20, Hirakawa teaches both etching and polishing of the edge of the glass substrate. Thus, it is interpreted that the etching step remove a portion (a first portion) from the defective edge and the polishing step removes another portion of the defective edge (a second portion), wherein removal of both portions provides for a minimum edge strength for the glass substrate.
Hirakawa teaches the glass substrate is made from a glass sheet by drilling (page 4 paragraph before step 1, step 2), but doesn’t specify using filamentation for forming the annular shape. Boek teaches laser are conventionally used for drill openings in a glass workpiece ([0003]), but the process is slow and limited. Boek teaches using another well-known process, such as filamentation, for separating transparent workpieces as an improvement over the conventional methods ([0044], [0051]-[0052], [0103], figure 5). Boek teaches the filamentation process results in an edge comprising filamentary damage ([0103]) and possible damage, such as microcracks, caused by the laser processing ([0105]), which is undesired. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a filamentation process for producing the annular shape of the glass substrate of Hirakawa, as it is a well known process for separating glass workpieces quicker. Furthermore, in employing the filamentation process for producing the annularly shaped glass substrate of Hirakawa, the edge of the glass substrate would comprise of filamentary damage.  
As mentioned, Hirakawa teaches etching, using well known treatment liquids such as acidic etchants, i.e. hydrofluoric acid, nitric acid (page 4 step 5). However, Hirakawa doesn’t specify using an alkaline solution. Boek also teaches using wet chemical etchant solutions to provide separation of the glass workpiece along a contour line formed by filamentation ([0103]). Boek recognizes the solutions can be aqueous solutions comprising water and a chemical etchant. Boek teaches the chemical etchant can be acids or combinations of acids, such as hydrofluoric acid and nitric acid ([0099]). Boek also teaches etching can be performed with an alkaline solution, such as KOH or NaOH, at 90°C ([0100]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative etching solution, such as an alkaline solution, wherein the alkaline solution with the glass substrate is heated to a temperature of 90°C, as it is a well known alternative for predictably provide for successful etching of glass substrates, as taught by Boek.
Regarding claim 2, Hirakawa teaches the cracks at the edge of glass substrate are reduced, which provides for a glass substrate for the magnetic medium having high glass strength (last two passages on page 4). This suggests the minimum edge strength for the magnetic medium is equal to or greater than a minimum break strength of the edge of the glass substrate, since it is successfully used for a magnetic medium of a magnetic recording device.
Regarding claims 6 and 21, Boek teaches etching treatment comprises immersing the glass substrate in an alkaline solution, such as KOH or NaOH, at 90°C ([0100]), thereby etching away a portion of the defects on the edge.
Regarding claims 9 and 16, Hirakawa teaches the glass substrate has an annular shape with an inner diameter and an outer diameter (figure 1). Also, Boek teaches cutting a glass substrate using a laser for filamentation ([0103]). Thus, applying filamentation to Hirakawa would result in laser cutting the inner circular edge with an inner diameter and the outer circular edge with an outer diameter of the doughnut shape.
Regarding claims 10 and 17, Boek teaches the filamentation process would result in separated edges having filamentary damage, wherein the separated edges can include the inner circular edge, outer circular edge or both ([0103]).
Regarding claim 11, Hirakawa further teaches depositing a plurality of layers on the glass substrate, including a magnetic recording layer configured to store information (last paragraph on page 4 through paragraph before example on page 5).
Regarding claims 18-19, Hirakawa further teaches polishing the edge to form a flat edge (figure 1).
Claims 5, 7-8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (JP 2010-80023, machine translation provided) and Boek et al. (2020/0254557) as applied to claims 1, 6, and 20 above, and further in view of Hevner et al. (2020/0361811). Regarding claims 5, 15 and 21, Boek doesn’t specify the depth of the glass removed. Hevner teaches providing a glass with a textured surface and treating the surface by etching with an alkaline solution. Hevner teaches the depth of glass removed during etching with an alkaline solution is dependent on variables such as time, temperature and concentration of the etchant ([0062]-[0063]). In table 1, Hevner demonstrates these parameters are result effective variables for achieving the desired etching rate and depth.  As can be seen in table 1, a removal depth about 4 µm or 5 µm can be easily achieved with an alkaline solution comprising a concentration in the range of 10 wt%-20 wt% (ex. 2A, 2C). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to try an alkaline solution with a concentration of 10 wt% for achieving the desired removal depth of the glass substrate, i.e. 4 µm, as Hevner teaches concentration, time and temperature are result effective variables for achieving the desired etching. 
 Regarding claim 7, Hevner similarly teaches changing the concentration of the etchant produces different depths of etching, or etching rates ([0063]). Hevner also teaches the alkaline solution can comprise of NaOH or KOH ([0074]). Hevner exemplifies an alkaline solution comprising 10 wt% of the alkali hydroxide. An alkaline solution comprising 10 wt% of KOH provides a KOH concentration of for 1.95 moles/liter. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to try an alkaline solution with a concentration of 10 wt% (1.95 M for KOH) for achieving the desired removal depth of the glass substrate, i.e. 4 µm, as Hevner teaches concentration is result effective variables for achieving the desired etching. 
Regarding claim 8, one skilled in the art would deduce from the teachings in table 1 of Hevner that amount of glass etched is dependent on duration of the exposure to the etching solution. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried a treatment time in the range of 90-150 minutes, as Hevner teaches duration is a result effective variable for achieving the desired etching.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (JP 2010-80023, machine translation provided) and Boek et al. (2020/0254557) as applied to claim 1 above, and further in view of Rosine (6,311,001). Boek teaches etching can be performed with an alkaline solution, such as KOH or NaOH, at 90°C ([0100]). Rosine similarly teaches etching glass with an alkaline solution. Rosine teaches the alkaline, temperature and time are result effective variables for achieving the desired etching amount (col. 4 lines 35-42, 57-64). Rosine also teaches a preference for the alkaline etching to be conducted with an alkaline solution having a concentration of up to 15% w/w of the alkaline, for up to 240 minutes (which overlaps with the claimed range of 90-150 minutes), and at a temperature in the range of 20-100°C (which overlaps with the claimed range of 80-100°C). Note, an alkaline solution comprising 15% w/w concentration of KOH provides a KOH concentration of 3 moles/liter. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have try a KOH solution having a concentration of up to 15% w/w at a temperature of up to 100°C, for a duration of 90-150 minutes, as Rosine teaches such ranges for etching with a KOH solution and that temperature, time and concentration are result effective variables for achieving the desired etching. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741